—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.Petitioner, a participant in a temporary release program, failed to return to the facility where he was residing after the expiration of a 12-hour pass. In addition to being found guilty of violating temporary release rules and using cocaine based upon his pleas of guilty at the disciplinary hearing, petitioner was also found guilty of absconding. Contrary to petitioner’s contention, given his conduct of using crack cocaine and failing to timely return to the residence, there is a sufficient basis to infer petitioner’s intent to abscond from the program on the night in question (see generally, People v Ubrich, 244 AD2d 792, 793, lv denied 91 NY2d 898). To the extent that petitioner claims that his due process rights were violated because he was denied the right to call his probation officer as a witness the record reveals that petitioner specifically stated that he had no objection to the probation officer not being called since he had no first-hand knowledge of petitioner’s intent (see generally, Matter of Clavijo v Coombe, 236 AD2d 692).Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.